


109 HR 4942 : Promoting Antiterrorism Capabilities

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4942
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To establish a capability and office to
		  promote cooperation between entities of the United States and its allies in the
		  global war on terrorism for the purpose of engaging in cooperative endeavors
		  focused on the research, development, and commercialization of high-priority
		  technologies intended to detect, prevent, respond to, recover from, and
		  mitigate against acts of terrorism and other high consequence events and to
		  address the homeland security needs of Federal, State, and local
		  governments.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Antiterrorism Capabilities
			 Through International Cooperation Act.
		2.FindingsThe Congress finds the following:
			(1)The development
			 and implementation of technology is critical to combating terrorism and other
			 high consequence events and implementing a comprehensive homeland security
			 strategy.
			(2)The United States
			 and its allies in the global war on terrorism share a common interest in
			 facilitating research, development, testing, and evaluation of technologies
			 that will aid in detecting, preventing, responding to, recovering from, and
			 mitigating against acts of terrorism.
			(3)Certain United
			 States allies in the global war on terrorism, including Israel, the United
			 Kingdom, Canada, Australia, and Singapore have extensive experience with, and
			 technological expertise in, homeland security.
			(4)The United States
			 and certain of its allies in the global war on terrorism have a history of
			 successful collaboration in developing mutually beneficial technologies in the
			 areas of defense, agriculture, and telecommunications.
			(5)The United States
			 and its allies in the global war on terrorism will mutually benefit from the
			 sharing of technological expertise to combat domestic and international
			 terrorism.
			(6)The establishment
			 of a program to facilitate and support cooperative endeavors between and among
			 government agencies, for-profit business entities, academic institutions, and
			 nonprofit entities of the United States and its allies will safeguard lives and
			 property worldwide against acts of terrorism and other high consequence
			 events.
			3.Promoting
			 antiterrorism through international cooperation act
			(a)In
			 generalThe Homeland Security Act of 2002 is amended by inserting
			 after section 313 (6
			 U.S.C. 193) the following new section:
				
					314.Promoting
				antiterrorism through international cooperation program
						(a)DefinitionsIn
				this section:
							(1)DirectorThe
				term Director means the Director selected under subsection
				(c)(1).
							(2)International
				cooperative activitiesThe term international cooperative
				activities includes—
								(A)coordinated
				research projects, joint research projects, or joint ventures;
								(B)joint studies or
				technical demonstrations;
								(C)coordinated field
				exercises, scientific seminars, conferences, symposia, and workshops;
								(D)training of
				scientists and engineers;
								(E)visits and
				exchanges of scientists, engineers, or other appropriate personnel;
								(F)exchanges or
				sharing of scientific and technological information; and
								(G)joint use of
				laboratory facilities and equipment.
								(3)Under
				secretaryThe term Under Secretary means the Under
				Secretary for Science and Technology of the Department of Homeland
				Security.
							(4)Institution of
				higher educationThe term institution of higher
				education has the meaning given such term in section 101(a) of the
				Higher Education Act of 1965 (20 U.S.C. 1001(a)).
							(b)International
				cooperative activities
							(1)AuthorizationThe
				Under Secretary is authorized to carry out international cooperative activities
				to support the responsibilities specified under section 302.
							(2)Mechanisms and
				equitabilityIn carrying out this section, the Under Secretary
				may award grants to and enter into cooperative agreements or contracts with
				United States governmental organizations, businesses, federally funded research
				and development centers, institutions of higher education, and foreign public
				or private entities. The Under Secretary shall ensure that funding and
				resources expended in international cooperative activities will be equitably
				matched by the foreign partner organization through direct funding or funding
				of complementary activities, or through provision of staff, facilities,
				materials, or equipment.
							(3)CooperationThe
				Under Secretary is authorized to conduct international cooperative activities
				jointly with other agencies.
							(4)Foreign
				partnersUnder this section, the Under Secretary may form
				partnerships with United States allies in the global war on terrorism,
				including Israel, the United Kingdom, Canada, Australia, Singapore, and other
				countries as appropriate.
							(5)Exotic
				diseasesAs part of the international cooperative activities
				authorized in this section, the Under Secretary may facilitate the development
				of information sharing and other types of cooperative mechanisms with foreign
				countries, including nations in Africa, to strengthen American preparedness
				against threats to the Nation’s agricultural and public health sectors from
				exotic diseases.
							(c)Program and
				director
							(1)EstablishmentThe
				Under Secretary shall establish the Science and Technology Homeland Security
				International Cooperative Program to facilitate international cooperative
				activities throughout the Science and Technology Directorate. The Program shall
				be headed by a Director, who shall be selected by and shall report to the Under
				Secretary.
							(2)Responsibilities
				of the director
								(A)Development of
				mechanismsThe Director shall be responsible for developing, in
				consultation with the Department of State and in coordination with other
				Federal agencies, mechanisms and legal frameworks to allow and to support
				international cooperative activities in support of homeland security
				research.
								(B)Identification of
				partnersThe Director shall facilitate the matching of United
				States entities engaged in homeland security research with non-United States
				entities engaged in homeland security research so that they may partner in
				homeland security research activities.
								(C)CoordinationThe
				Director shall ensure that the activities under this subsection are coordinated
				with those of other components of the Department and of other relevant research
				agencies.
								(D)Conferences and
				workshopsThe Director, periodically, shall support the planning
				and execution of international homeland security technology workshops and
				conferences to improve contact among the international community of technology
				developers and to help establish direction for future technology goals.
								(3)Program manager
				authorityThis subsection shall not be construed to limit the
				ability of a program manager to initiate or carry out international cooperative
				activities provided that such activities are appropriately coordinated with the
				Program established under this subsection.
							(d)Budget
				AllocationThere are
				authorized to be appropriated to the Secretary, to be derived from amounts
				otherwise authorized for the Directorate of Science and Technology, $25,000,000
				for each of the fiscal years 2007 through 2010 for activities under this
				section.
						(e)Report to
				congress on international cooperative activities
							(1)Initial
				reportNot later than 180 days after the date of enactment of
				this section, the Under Secretary, acting through the Director, shall transmit
				to the Congress a report containing—
								(A)a brief
				description of each partnership formed under subsection (b)(4), including the
				participants, goals, and amount and sources of funding; and
								(B)a list of
				international cooperative activities underway, including the participants,
				goals, expected duration, and amount and sources of funding, including
				resources provided to support the activities in lieu of direct funding.
								(2)UpdatesAt
				the end of the fiscal year that occurs 5 years after the transmittal of the
				report under subsection (a), and every 5 years thereafter, the Under Secretary,
				acting through the Director, shall transmit to the Congress an update of the
				report required under subsection
				(a).
							.
			(b)Table of
			 contents amendmentThe table of contents of the Homeland Security
			 Act of 2002 is amended by adding after the item relating to section 313 the
			 following new item:
				
					
						Sec. 314. Promoting antiterrorism through
				international cooperation
				program.
					
					.
			
	
		
			Passed the House of
			 Representatives September 26, 2006.
			Karen L. Haas,
			Clerk.
		
	
